260 F.2d 358
58-2 USTC  P 9913
John C. O'CONNOR and the O'Connor Patent Company, Petitioners,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.COMMISSIONER OF INTERNAL REVENUE, Petitioner,v.John C. O'CONNOR and the O'Connor Patent Company, Respondents.
Nos. 13433, 13434.
United States Court of Appeals Sixth Circuit.
Oct. 31, 1958.

John C. O'Connor, pro se.
Charles K. Rice, Nelson P. Rose, Lee A. Jackson, Harry Baum, Joseph Kovner, Arch M. Cantrall and Claude R. Marshall, Washington, D.C., for Commissioner.
Before ALLEN, Chief Judge, and SIMONS and MARTIN, Circuit Judges.
PER CURIAM.


1
In this litigation, the taxpayer, John C. O'Connor, appeared pro se in presenting his petition for review of the decision of the Tax Court of the United States, holding (contrary to his contention) that surtaxes, assessed against his personal holding company pursuant to Code provisions, were not violative of Article 1, section 8, of the Constitution.


2
At the hearing of the cause in this court, the Commissioner of Internal Revenue withdrew his cross-petition (No. 13434).


3
After due consideration of the oral arguments, the printed briefs, and the record in the cause, we conclude that the decision of the tax court should be affirmed on the basis of its findings of fact and opinion.


4
It is so ordered.